MEMORANDUM **
Calvin L. Robinson appeals pro se the district court’s denial of his motion to modify his sentence under 18 U.S.C. § 3582(c). We have jurisdiction pursuant to 28 U.S.C. § 1291. Reviewing for abuse of discretion, United States v. Sprague, 135 F.3d 1301, 1304 (9th Cir.1998), we affirm.
Relief is not available under § 3582(c)(1)(B) because Robinson does not cite any statutes allowing for modification in these circumstances and Federal Rule of Criminal Procedure 35 does not apply. Relief is not available under § 3582(c)(2) because Robinson does not rely on any changes to the applicable sentencing guidelines. The district court’s denial of Robinson’s motion was therefore proper. See United States v. Mullanix, 99 F.3d 323, 324 (9th Cir.1996) (stating that relief under § 3582 is only available in the circumstances delineated in the statute).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.